Citation Nr: 1514827	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  10-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased disability rating for residuals of a right ankle injury with osteoarthritis, rated as 20 percent disabling prior to April 9, 2014, and 10 percent disabling thereafter, to include the propriety of the reduction from 20 percent to 10 percent effective April 9, 2014.

2. Entitlement to an increased disability rating for residuals of a left knee injury with osteoarthritis and limited flexion, rated as 10 percent disabling.

3. Entitlement to an increased disability rating for residuals of a left knee injury with limited extension, rated as 10 percent disabling.

4. Entitlement to an increased disability rating for lateral subluxation of the left patella with tracking abnormality, rated as 10 percent disabling.

5. Entitlement to an increased disability rating for residuals of a right knee arthritis with limited extension, rated as 10 percent disabling prior to April 9, 2014, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction lies with the RO in Denver, Colorado.

As the Veteran is in receipt of three separate disability ratings for his left knee disability, the issues above have been recharacterized as reflected on the title page.

The Veteran's disability rating for his right ankle disability was reduced 10 percent disabling, effective April 9, 2014, in a July 2014 rating decision.  While no specific appeal as to the reduction was noted, the issue of whether the reduction was proper is part and parcel with the increased rating claim for his right ankle disability.  Further, as the Board will restore the Veteran's 20 percent rating, no prejudice is caused to the Veteran by the Board's exercise of jurisdiction over the reduction issue.  Thus, the matter is properly before the Board.
In January 2015, the Veteran testified before the undersigned via live videoconference.  A transcript of that proceeding is associated with the Veteran's claims file.


FINDINGS OF FACT

1. At the time of the July 2014 rating decision, which reduced the 20 percent disability rating for residuals of a right ankle injury with osteoarthritis to 10 percent effective April 9, 2014, the 20 percent evaluation had been in effect from September 2002-a period greater than five years.

2. The reduction in the evaluation for residuals of a right ankle injury with osteoarthritis was done without consideration of the requirements of applicable regulations.

3. For the entire period on appeal, the Veteran's right ankle disability has been manifested by weakness, stiffness, swelling, pain, and marked loss of motion.  There is no evidence of ankylosis, nonunion or malunion of the ankle joint with marked ankle disability; malunion of os calcis or astragalus or astragalectomy.

4. For the entire period on appeal, the Veteran's residuals of a left knee injury with osteoarthritis and limited flexion has not been manifested by limitation of left knee flexion to 30 degrees or less.

5. For the entire period on appeal, the Veteran's residuals of a left knee injury with limited extension has not been manifested by limitation of left knee extension to 15 degrees or higher.

6. For the entire period on appeal, the Veteran's lateral subluxation of the left patella with tracking abnormality has been manifested by moderate recurrent subluxation.

7. For the period prior to April 25, 2011, flexion of the right knee was limited to 90 degrees; thereafter until April 9, 2014, flexion of the right knee was limited to 35 degrees; from April 9, 2014, flexion of the right knee has been limited to 100 degrees.

8. For the period prior to April 25, 2011, there is no evidence of limitation of right knee extension; thereafter right knee extension has been limited to 20 degrees.  

9. For the entire period on appeal, the Veteran's lateral subluxation of the right knee has been manifested by moderate recurrent subluxation.


CONCLUSIONS OF LAW

1. The reduction of the evaluation for residuals of a right ankle injury with osteoarthritis from 20 to 10 percent is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014).

2. For the entire period on appeal, the criteria for a disability rating in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2014).

3. For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for residuals of a left knee injury with osteoarthritis and limited flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2014).

4. For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for residuals of a left knee injury limited extension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

5. For the entire period on appeal, the criteria for a disability rating of 20 percent for lateral subluxation of the left patella with tracking abnormality are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).
6. From April 25, 2011 until April 9, 2014, the criteria for a 10 percent disability rating for limitation of right knee flexion are met; for the period since April 9, 2014, a noncompensable rating for limitation of right knee flexion is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

7. Beginning April 25, 2011, the criteria for a disability rating of 30 percent for limitation of right knee extension are met; prior to that date, a rating in excess of 10 percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

8. For the entire period on appeal, the criteria for a separate disability rating of 20 percent for lateral subluxation of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence needed to substantiate his claims for increased ratings.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He was notified of the disability rating and effective date elements of his claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The September 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the September 2008 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

With respect to VA's duty to assist, VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded multiple VA examinations to assess the severity of his service-connected disabilities on appeal.  The findings from those examinations are sufficient to apply the relevant rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Merits

I. Rating Reduction

In a July 2014 rating decision, the RO reduced the Veteran's service-connected left ankle disability from 20 percent to 10 percent effective April 9, 2014.  The RO noted that the reduction was essentially immaterial as the reduction did not change the Veteran's combined evaluation.

A disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The United States Court of Veterans Appeals (Court) has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413. 

38 C.F.R. § 3.344(a) provides for the stabilization of disability ratings that have continued for long periods (5 years or more) at the same level, and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that rating subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must also show that the improvement in the disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Finally, such reduction must be based upon a review of the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Brown, 5 Vet. App. at 420-421. 

In reducing the Veteran's rating, the RO neither cited to nor discussed 38 C.F.R. § 3.344, the pertinent regulation in effect at that time governing the reduction of a disability rating of a disability that was in effect for five or more years, thereby rendering the reduction void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law"); see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (noting that the regulatory language in 38 C.F.R. § 3.344(a) has not changed since its adoption in February 1961 . . . that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio). 
In reaching this conclusion, the Board acknowledges that where the evaluation of a disability is reduced but the amount of compensation paid is not reduced, the provisions of section 3.105(e) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply).  Here, however, the RO also failed to comply with the substantive provisions of 38 C.F.R. § 3.344 for a disability rating in effect for more than five years.  Thus, the Board reiterates that the reduction is void ab initio. See Kitchens, supra.

II. Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A. Right Ankle

The Veteran's service-connected right ankle disability is rated under Diagnostic Code 5010-5271.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Traumatic arthritis, pursuant to DC 5010, is to be rated as degenerative arthritis under DC 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Limitation of ankle motion is rated as 10 percent disabling when "moderate" in degree and 20 percent disabling when "marked" in degree.  38 C.F.R. § 4.71a, DC 5271 (2014).  Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014). A 20 percent rating is the maximum rating available under DC 5271.  This is also the maximum rating under other potentially pertinent Diagnostic Code including DC 5272 for ankylosis of the subastragular or tarsal joint in poor weight bearing position, DC 5273 for os calcis or astralgus-malunion with marked or moderate deformity and DC 5274 for astragalectomy. 

The words "moderate" and "marked" used in Diagnostic Code 5271 are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

With respect to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Other potentially applicable diagnostic codes relating to the ankle are Diagnostic Code 5262 (malunion or nonunion of the tibia and fibula), Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  As will be discussed below, these conditions are not shown on examination; thus application of these diagnostic codes is not warranted.

The Veteran was afforded a VA examination in October 2008.  There, he reported his right ankle was repaired surgically some 20 years ago.  The Veteran complained of daily pain as 10/10.  The Veteran reported that he does not use a brace for his right ankle.  He reported some pain, swelling and grinding of the right ankle.  

Upon examination, the Veteran displayed dorsiflexion to 20 degrees with pain at the end of motion.  He also displayed plantar flexion to 45 degrees without any pain.  Following repetition, no fatigue, impaired endurance or weakened movement was noted.  The examiner also noted a well-healed scar that was 4 centimeters on the lateral malleolar area.  The scar was hyperpigmented, linear, flat, well-healed, nontender, superficial, and stable with no keloid formation and no pain on manipulation.  The scar was flat and not depressed.

The Veteran was afforded a VA examination in April 2011.  The Veteran noted occasional right ankle swelling.  He stated that pain was intermittent and rated it as 4/10.  The Veteran reported swelling with ambulation.  He denied instability or any locking or flares.  Upon examination, the right ankle was tender to palpitation along the bilateral malleoli.  There was no instability, swelling or malalignment.  The Veteran displayed dorsiflexion to 20 degrees, where pain began.  He displayed plantar flexion to 40 degrees, where pain began.  Eversion to 25 degrees was displayed, where pain began, and inversion to 25 degrees, where pain began.  X-rays showed mild degenerative joint disease.  

The Veteran was afforded a VA examination in April 2014.  There, a diagnosis of right ankle osteoarthritis was confirmed.  The Veteran was noted to be using a motorized wheelchair.  The Veteran stated that he can stand for about 10 minutes at a time, but he usually sits in his wheelchair.  The Veteran reported daily right ankle pain, which he rated as 6/10.  He stated that he experiences swelling daily.  The Veteran reported flare ups in the form of pain and swelling.

Upon examination, the Veteran displayed plantar flexion to 45 degrees with pain at 45 degrees.  He displayed dorsiflexion to 15 degree, where he also displayed pain.  Repetitive-use testing did not reveal any further limitation of motion.  Functional loss in the form of lessened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing were noted.  Pain on palpitation was noted.  Muscle strength was normal.  Joint stability testing did not reveal any laxity.  No ankylosis was noted.  There was no evidence of any shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, os calcis, talus, or talectomy.  No right ankle joint replacement was noted.  A scar of less than 39 square centimeters was noted.  It was not described as painful or unstable.  X-rays showed degenerative or traumatic arthritis.  The examiner explained that the Veteran loses 5 degrees of dorsiflexion during flare-ups.

At his January 2015 Board hearing, the Veteran stated that his ankle has remained the same for several years.  He described taking Tylenol for his pain.  

As discussed above, the reduction of the Veteran's 20 percent rating for his left ankle disability was improper and the Board has restored that rating throughout the entire period on appeal.  

During this period, the Veteran is in receipt of the maximum schedular rating under 
DC 5271.  In addition, the Board has reviewed all of the other potentially applicable DCs and determined that a rating under an alternate DC would not result in an increased rating.  To that end, there is no evidence of ankylosis, os calcis, astragus-malunion with marked deformity, impairment of the tibia or fibula, or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71, DCs 5262, 5270, 5272, 5273, 5274 (2014).  Without a showing that the Veteran has ankylosis, os calcis, astragus-malunion with marked deformity, impairment of the tibia or fibula, or nonunion of the tibia and fibula, a rating in excess of 20 percent is not appropriate.  As such, an increased schedular rating for the Veteran's right ankle disability during this period is not warranted.

The Board has also considered the Veteran's scars in the evaluation of the service-connected right ankle disability.  The April 2014 VA examiner, however, explained that the Veteran's right ankle scars were superficial and the total area of those scars was not greater than 39 square centimeters (6 square inches) each.  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right ankle disability.  The Veteran's disability is manifested by right ankle pain and limitation of motion.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

B. Knees

As stated above, under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2014).  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In absence of ratable limitation of motion, a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Id.  Note (1) explains that the above 10 and 20 percent ratings will not be combined with ratings based on limitation of motion.  Id. 

DC 5257 relates to other impairment of the knee such as recurrent subluxation or lateral instability.  A 10 percent rating is warranted for slight subluxation or instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A 30 percent rating is warranted for severe subluxation or instability.

DC 5260 provides the criteria for limitation of flexion of the knee.  Limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion to 45 degrees will result in the assignment of a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a maximum schedular evaluation of 30 percent.  Id. 

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation.  Limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation; to 15 degrees warrants a 20 percent evaluation; and to 20 degrees warrants a schedular evaluation of 30 percent.  A limitation of extension to 30 degrees warrants a 40 percent evaluation.  A limitation of extension to 45 degrees warrants a 50 percent rating.  Id. 

Separate ratings under DC 5260 (limitation of flexion) and DC 5261 (limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  According to VA standards, normal range of motion of the knee is from zero degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2014). 

Turning to the pertinent evidence of record, the Veteran was afforded a VA examination in October 2008.  There, the examiner noted a left patella with lateral subluxation with tracking, osteoarthritis, limited extension, and limited flexion.  In addition, left knee advance arthritis was noted.   The Veteran complained of pain, locking and catching.  The symptoms were noted as severe and regular.  The Veteran had limitation in standing, walking and climbing stairs.  The Veteran was able to stand for 10 to 15 minutes, sit for 2 hours and walk for 15 to 20 minutes.  He cannot run.  The Veteran used a cane and cannot lift more than 20 pounds.  The Veteran reported continuous pain and no flare-ups.  The Veteran reported taking pain medication, but not using a brace.

Upon left knee examination, extension to 0 degrees was noted without pain and flexion to 90 degrees with pain noted.  Pain was mostly present at the end of flexion.  There was increased pain on flexion with repetitive-use testing, but there was no fatigue, no increase in pain or weakened movement on such testing.  The examiner stated that due to painful motion, an estimated flexion of 80 degrees is appropriate under Deluca.  The medial collateral ligament (MCL) and lateral collateral ligament (LCL) were stable.  There was mild subluxation of the left patella laterally on tracking.  X-rays showed arthritis.

Upon right knee examination, extension to 0 degrees and flexion to 100 degrees with pain on flexion was noted.  There was pain mostly on flexion.  
The examiner stated that due to painful motion, an estimated flexion of 90 degrees is appropriate under Deluca.  MCL and LCL were stable.  Upon repetitive-use testing, there was no fatigue, weakness or impaired endurance.  Lachman sign and drawer sign were both negative.  

A well-healed left knee scar measuring eight centimeters was noted.  The scar was nontender with no depression, elevation, ulceration or adherence to the underlying tissues.  Another scar, on the medial side, was also noted.  That scar measured four centimeters and was hypopigmented, well-healed, nontender, linear, stable and superficial.  The Veteran displayed full extension and flexion to 90 degrees with pain at the joint.  The examiner noted to add an additional 10 degree loss of flexion mainly due to painful motion and some mild impaired endurance.  Joint line was somewhat tender medially and laterally.  

A September 2009 VA treatment record noted that the Veteran received a Synvisc injection in his left knee.  The Veteran noted that knee pain had improved.  The Veteran denied swelling, warmth, redness, tingling, catching, buckling or locking.  There was no effusion, erythremia or warmth.  Grade III osteoarthritis was noted.  

In conjunction with the Veteran's claim for Social Security Administration (SSA) benefits, a medical source statement of ability to do work-related activities was completed in March 2011.  The Veteran was noted to be able to lift up to 20 pounds occasionally.  Severe arthritis of the knees was noted.  He was described as being able to sit for two hours, while only being able to stand and walk for 15 minutes at a time.

In his application for SSA benefits, the Veteran noted knee pain and difficulty performing various household and work-related activities.  

An October 2008 VA treatment record noted significant bilateral knee pain.  

A June 2009 VA treatment record shows that x-rays revealed severely diminished joint space in the lateral compartment of the right knee joint and moderately diminished space in the left knee joint.  

A July 2009 VA treatment record noted bilateral lateral compartment pain.  Range of motion was 0 to 120 degrees bilaterally.  The Veteran stated that right knee pain was worse than left knee pain.  The Veteran reported increased pain and swelling.

An August 2009 VA treatment record shows that x-rays revealed bilateral lateral and patellofemoral joint space narrowing with marginal osteophytes and genu valgus.  Patellas were moderately laterally subluxed.  There was moderate medial joint compartment narrowing bilaterally with chondrocalcinosis.  There was no joint effusion.  Moderate vascular calcification was noted.  

An August 2009 VA treatment record (VBMS) noted that the Veteran received a Synvisc injection in the right knee.  The Veteran stated that pain was better.  The Veteran denied swelling, warmth, redness, tingling, catching, buckling and locking.  Grade VI osteoarthritis in the right knee was noted.  

The Veteran was afforded a VA examination in April 2011.  The Veteran was noted as being limited to walking a block due to his knees.  

The Veteran reported increased left knee pain with standing.  He noted waxing and waning pain from 7/10 to 10/10.  He reported using Salsalate to help alleviate left knee pain.  The Veteran denied instability, but noted some popping.  The Veteran noted one flare in the past month, which occurred during extensive walking.

The Veteran reported increased right knee pain, especially with stepping.  He reported waxing and waning pain, which ranged from 8/10 to 10/10.  Pain was particularly present with prolonged walking.  He noted daily stiffness.  The Veteran confirmed daily stiffness, but denied instability or locking.  The Veteran denied flare-ups of the right knee.

Examination of the left knee was diffusely tender to palpitation, without swelling or instability.  There was a 15 degree valgus of the left knee.  Range of motion after repetitive-use testing revealed flexion to 35 degrees, where pain began.  Extension was full at 0 degrees.  Patellar compression and ligament instability testing was negative.  The examiner was not able to adequately test form McMurray's due to limited range of motion and extreme pain associated with that testing.  X-rays revealed degenerative joint disease with lateral subluxation tibiae in genu valgus.

Examination of the right knee was diffusely tender to palpation without swelling or instability.  There was a 20 degree valgus of the right knee.  Range of motion testing after repetitive-use testing revealed flexion to 35 degrees, where pain began.    No extension testing was performed.  Patellar compression and ligament instability testing was negative.  The examiner was not able to adequately test for McMurray's due to limited range of motion and extreme pain associated with that testing.  X-rays revealed degenerative joint disease with lateral subluxation tibiae in genu valgus.

The Veteran's scars were examined.  A linear 8.5 centimeter by 0.8 centimeter left knee scar was noted.  The scar was described as deep, but smooth without ulceration or inflammation.  The scar was level with the skin and it was flexible, non-indurated, non-edematous, non-adherent, and non-tender.

An October 2012 VA treatment record noted knee pain.  Right knee extension was rated as 4/5.  Light touch testing was intact throughout all extremities.  Muscle tone was normal.  Limited mobility was noted and the Veteran was described as non-ambulatory.  

An October 2012 VA treatment record notes that the Veteran stated that his knees were not strong enough.  The Veteran expressed frustration at not being able to complete physical tasks.  

A November 2012 VA treatment record notes osteoarthritis in the knees.

A November 2012 VA treatment record noted that the Veteran felt like his right knee was giving out on him.  

A November 2012 VA treatment record noted increased weakness in the Veteran's right knee.

A December 2012 VA treatment record notes symmetric lower extremity edema to the knees.  

The Veteran was afforded a VA examination in April 2014.  Diagnoses of right knee ostearthritis with genu valgus and left knee osteoarthritis with subluxation and tracking abnormality and mild genu valgus were noted.  Daily bilateral pain was noted.  The Veteran described difficulty bearing weight.  The Veteran complained of occasional left knee cap popping.  Difficulty walking and standing were noted.  The use of a wheelchair was described.  Right knee flare-ups only were noted.  The Veteran described pain and swelling.  

Right knee flexion to 100 degrees was recorded.  Pain began at 100 degrees on flexion.  Right knee extension to 20 degrees was recorded.  There was no objective evidence of painful motion on right knee extension.  Repetitive-use testing did not show any further limitation of motion.

Left knee flexion to 85 degrees was noted.  The examiner stated that after repetitive use, it would be appropriate to predict that left knee flexion would be limited to 45 degrees.  There was evidence of painful motion on flexion at 45 degrees.  Repetitive-use testing revealed flexion was limited to 45 degrees, but no limitation of extension.  There was no evidence of limited left knee extension.  There was evidence of slight recurrent subluxation of the left patella.  

The Veteran's scars were also examined.  A six centimeter popliteal fossa, a one centimeter arthroscopic scar medial, an 11 centimeter medial malleolus scar, a two by one inch lateral knee scar, and a two by two inch medial side of knee scar were noted.  None of the scars caused disfigurement.  Scars of the trunk or extremities were not painful.  No scars were unstable.  No scars were painful and no scars were due to burns.

A June 2014 VA treatment record noted that the Veteran uses a wheelchair due to bad knees.

At his January 2015 Board hearing, the Veteran testified concerning his knees.  The Veteran noted left knee subluxation.  He also explained that he experiences left and right knee instability.  The Veteran explained that his knees have remained constantly painful and have not worsened as of late.  He acknowledged more problems with his left knee, as opposed to his right knee.  The Veteran testified that his knees have given out to the point where he has fallen.  The Veteran's representative explained that right knee extension testing was not conducted at the April 2011 VA examination because of pain.  The Veteran reported using a cane and a wheelchair.  

a. 
Left Knee

By way of background, the Veteran is in receipt of three separate disability ratings for his left knee disability.  First, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 5257, pertaining to recurrent subluxation or lateral instability of the right knee.  Second, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 5260-5010, pertaining to limitation of flexion of the right leg.  Third, the Veteran is in receipt of a 10 percent rating under Diagnostic Code 5261, pertaining to limitation of extension of the left leg.

Regarding his 10 percent rating under Diagnostic Code 5257, a 20 percent rating is warranted for moderate subluxation for the entire period on appeal.  Throughout the period on appeal, the Veteran has received a 10 percent rating, indicating slight subluxation of the left knee.  However, the evidence of record reveals that subluxation of the left knee is moderate, not slight.  See 38 C.F.R. § 4.6 (where diagnostic criteria does not apply mechanically, Board required to apply the criteria equitably and justly).  In this instance, subluxation was described as "mild" at the Veteran's October 2008 VA examination.  Nonetheless, shortly thereafter, an August 2009 VA medical report showed that the Veteran's patellas were "moderately" subluxed.  The April 2011 VA examination merely noted that x-rays showed the Veteran's left knee was subluxed.  The April 2014 VA examination noted that the Veteran's left knee was mildly subluxed.   While reports have inconsistently described subluxation as either mild or moderate, affording the Veteran the full benefit of the doubt, the Board concludes that the Veteran has displayed moderate subluxation of the left knee throughout the period on appeal.  Indeed, the Veteran has described the continual use of either a cane or wheelchair to assist him with walking, as set out above.  It appears unlikely that the Veteran's subluxation would wax and wane from mild to moderate back to mild over the period on appeal.  Thus, the Board concludes that a 20 percent rating for the entire period on appeal is appropriate for the Veteran's left knee subluxation.

Regarding his 10 percent rating under Diagnostic Code 5260-5010, a rating in excess of 10 percent is not warranted.  The evidence of record does not show that the Veteran experiences limitation of left knee flexion limited to 30 degrees.  Upon VA examination in October 2008, left knee flexion was limited to 80 degrees.  Likewise, upon VA examination in April 2011, left knee flexion was only limited to 35 degrees.  Finally, upon VA examination in April 2014, left knee flexion was limited to 85 degrees and pain began at 45 degrees.  Upon repetitive-use testing, flexion was only limited to 45 degrees.  There is simply no evidence that the flexion of the Veteran's left knee has been limited to 30 degrees or less, as required for a 20 percent rating under Diagnostic Code 5260-2010.

Regarding his 10 percent rating under Diagnostic Code 5261, an increased rating is not warranted.  There is no evidence that the Veteran experiences extension of the left knee limited to 15 degrees, as required for a 20 percent rating.  Upon VA examination in October 2008, there was no evidence of any limitation of extension.  The same was true at his April 2011 and April 2014 VA examinations.  Indeed, there is no evidence of record showing that the Veteran experiences any limitation of left knee extension.  Upon all testing during the period on appeal, the Veteran has displayed full extension of the left knee.  Indeed, it is not apparent that the Veteran meets the criteria for a 10 percent rating under Diagnostic Code 5261, let alone an increased rating under that code.  

The evidence of record indicates no ankylosis (DC 5256), no dislocated or removal of cartilage (DCs 5258, 5259), no tibia or fibula disorders (DC 5262), and no genu recurvatum (DC 5263).  As such, these alternative diagnostic codes need not be addressed. 

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's left knee disability does not meet the criteria for a higher rating under DC 5260 or 5261.  Regarding DC 5260, there is no evidence that the Veteran experiences flexion limited to 30 degrees, as required for an increased (20 percent) rating under that DC.  At most, flare-ups or pain has only limited left knee flexion to 35 degrees.  See April 2014 VA Examination Report (repetitive use and pain resulted in flexion limited to 45 degrees); April 2011 VA Examination Report (repetitive use testing revealed flexion limited to 35 degrees, where pain began); October 2008 VA Examination Report (VA examiner determined that Veteran's left knee flexion would be limited to 80 degrees with consideration of DeLuca factors).  Regarding DC 5261, there is no evidence that the Veteran experiences any limitation of left knee extension at all, let alone flare-ups or pain on extension.  See April 2014 VA Examination Report (no limitation of left knee extension); April 2011 VA Examination Report (no limitation of left knee extension); October 2008 VA Examination Report (no limitation of left knee extension).  Thus, functional loss due to pain or flare-ups does not warrant higher ratings under DCs 5260 or 5261.

The Board has also considered the Veteran's scars in the evaluation of the service-connected left knee disability.  The April 2014 VA examiner, however, explained that the Veteran's left knee scars were superficial and the total area of those scars was not greater than 39 square centimeters (6 square inches) each.  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected left knee disability.  The Veteran's disability is manifested by left knee limitation of motion, pain, and instability.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Thun, supra.

b. Right Knee

By way of background, the Veteran is in receipt of a single disability rating for his right knee disability.  His disability is currently rated under Diagnostic Code 5261, pertaining to limitation of extension, at 30 percent from April 9, 2014, and 10 percent prior to that date.

The Board concludes that a separate 20 percent rating is appropriate for the Veteran's right knee disability on the basis of moderate recurrent subluxation under Diagnostic Code 5257.  The evidence of record reveals that subluxation of the right knee is moderate.  See 38 C.F.R. § 4.6 (where diagnostic criteria does not apply mechanically, Board required to apply the criteria equitably and justly).  In this instance, no subluxation of the right knee was noted at the Veteran's October 2008 VA examination.  Nonetheless, shortly thereafter, an August 2009 VA medical report showed that the Veteran's patellas were "moderately" subluxed.  The April 2011 VA examination merely noted that x-rays showed the Veteran's right knee was subluxed.  The April 2014 VA examination noted no subluxation of the right knee.  The Veteran's right knee subluxation has been noted on x-rays twice.  However, it has not been noted on two VA examinations.  See April 2014 VA Examination Report; October 2008 VA Examination Report.  The evidence tends to show that the Veteran does possess right knee subluxation.  Regarding the level of disability, that subluxation has only been described as moderate.  See August 2009 VA Medical Report.  As the Veteran's right knee subluxation has never been described as mild, but only as moderate, the criteria for a separate 20 percent rating for that disability is met.  Thus, the Board concludes that a 20 percent rating for the entire period on appeal is appropriate for the Veteran's right knee subluxation.

Additionally, a separate 10 percent rating for limitation of flexion under DC 5260 is warranted, effective April 25, 2011 to April 9, 2014.  At the Veteran's October 2008 VA examination, flexion was limited to only 90 degrees and the examiner considered the pronouncements of DeLuca in determining that right knee flexion was limited to only 90 degrees.  The Veteran did not display compensable limitation of flexion until April 25, 2011, when he displayed flexion to 35 degrees.  Repetitive use testing was conducted and the Veteran still only displayed flexion to 35 degrees, with pain at the end of flexion.  This shows that a 10 percent rating is warranted from April 25, 2011, the date where limitation of flexion was first shown.  The Board also concludes that a noncompensable rating is appropriate from April 9, 2014, forward.  On that date a VA examination was conducted.  There, the Veteran displayed flexion to 100 degrees.  Repetitive use testing only revealed flexion to 100 degrees, with pain at the end of flexion.  There is no evidence that the Veteran meets the criteria for a compensable rating for the period from April 9, 2014, forward.  Thus, a 10 percent rating is warranted from April 25, 2011, through April 9, 2014; and a noncompensable rating is warranted from April 9, 2014, forward.

Concerning the Veteran's rating under DC 5271 for limitation of right knee extension, a 30 percent rating is warranted from April 25, 2011, forward.  The Veteran displayed no limitation of extension at his October 2008 VA examination.  Right knee extension testing was not conducted at the April 2011 VA examination.  It is important to note that left knee extension testing was conducted at the April 2011 VA examination.  The Veteran explained that he could not complete right knee extension testing due to right knee pain.  See Board Hearing Transcript.  Right knee extension testing was again conducted at the April 2014 VA examination.  There, the Veteran displayed right knee extension to 20 degrees with no pain.  Repetitive use testing revealed the same.  For the period prior to April 25, 2011, the Veteran displayed no limitation of right knee extension.  Thus, a rating in excess of 10 percent is not warranted for that period.  While the Veteran only first displayed extension limited to 20 degrees at his April 2014 VA examination, a 30 percent rating is warranted from the date of his April 2011 VA examination, April 25, 2011.  That is because right knee extension testing could not be conducted on that date due to pain.  See Board Hearing Transcript.  Thus, the Board will afford the Veteran the benefit of the doubt and conclude that had right knee extension testing been conducted on that date, he would have displayed the criteria for a 30 percent rating under DC 5271, as he did at his April 2014 VA examination.  There is no evidence that he met the criteria for a 30 percent rating earlier than that date.  Concluding such would be pure conjecture.  Indeed, at his October 2008 VA examination, there was no limitation of extension.  Thus, a 30 percent rating under DC 5271 is warranted from April 25, 2011, forward.

The evidence of record indicates no ankylosis (DC 5256), no dislocated or removal of cartilage (DCs 5258, 5259), no tibia or fibula disorders (DC 5262), and no genu recurvatum (DC 5263).  As such, these alternative diagnostic codes need not be addressed. 

Even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right knee disability does not meet the criteria for a higher rating under DC 5260 or 5261.  Indeed, under DC 5260, until April 25, 2014, the criteria for a compensable rating were not shown.  See October 2008 VA Examination Report (flexion limited to 80 degrees with express reference to DeLuca factors).  For the period from April 25, 2011, until April 9, 2014, the criteria for a 20 percent rating were not shown.  See April 2011 VA Examination Report (flexion limited to 35 degrees, with pain only beginning at 35 degrees).  For the period from April 9, 2014, forward, the criteria for a compensable rating were not shown.  See April 2014 VA Examination Report (flexion limited to 100 degrees, with pain only beginning at 100 degrees even upon repetitive use testing).  Regarding DC 5261, there was no limitation of extension at the October 2008 and April 2011 VA examinations.  Likewise, at the April 2014 VA examination, extension was to 20 degrees with no pain even upon repetitive use testing.  Thus, functional loss due to pain or flare-ups does not warrant higher ratings under DCs 5260 or 5261.

The Board has also considered the Veteran's scars in the evaluation of the service-connected right knee disability.  The April 2014 VA examiner, however, explained that the Veteran's right knee scars were superficial and the total area of those scars was not greater than 39 square centimeters (6 square inches) each.  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee disability.  The Veteran's disability is manifested by right knee limitation of motion, pain, and instability.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See Thun, supra.



ORDER

Restoration of the 20 percent disability rating for residuals of a right ankle injury with osteoarthritis is granted effective April 9, 2014.

A disability rating in excess of 20 percent for residuals of a right ankle injury with osteoarthritis is denied.

A disability rating in excess of 10 percent for residuals of a left knee injury with osteoarthritis and limited flexion is denied.

A disability rating in excess of 10 percent for residuals of a left knee injury with limited extension is denied.

For the entire appeal period, a disability rating of 20 percent, and no more, for lateral subluxation of the left patella with tracking abnormality is granted.

For the period from April 25, 2011, to April 9, 2014, a 10 percent rating, and no more, for limitation of right knee flexion is warranted.  Prior to April 25, 2011, and from April 9, 2014, forward, a noncompensable rating for limitation of right knee flexion is warranted.

Effective April 25, 2011, a 30 percent rating, and no more, for residuals of right knee arthritis with limited extension is granted.  Prior to April 25, 2011, a rating in excess of 10 percent for residuals of right knee arthritis with limited extension is denied.

For the entire appeal period, a separate 20 percent rating, and no more, for lateral subluxation of the right knee is granted.


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


